Tub Chief Justice
delivered the opinion of the court.
After the rendition of judgment of reversal in this cause, and during the same term of the court, the appellee moved for a rehearing upon the ground, among others, that there was no final judgment. Upon examination it was found that the counsel for appellee had entered a motion to dismiss the appeal, which had been by him withdrawn, and subsequently submitted the cause upon the merits on briefs filed, in which briefs no notice was taken of the fact that judgment had not been entered in due form. Upon a subsequent examination of the record it was discovered that no judgment in proper form was embodied in the record, whereupon the judgment of this court was vacated, and the appeal was dismissed.
An order was entered denying the petition for rehearing and dismissing the appeal.